Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the amended listing of claims filed on September 7, 2021. Claims 1-20 are currently pending of which claims 1, 4, 6, 15, 18, and 20 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al (US PGPub No: 2019/0007915) in view of Omran (US PGPub No: 2004/0184450) and in further view of Skuratovich et al (US PGPub No: 2017/0163607), hereafter referred to as Xiang, Omran, and Skuratovich, respectively.

With regards to claims 1, 15, and 20, Xiang teaches through Omran and Skuratovich, a method comprising: identifying a packet that enters a start point of an encapsulation tunnel that spans at least a portion of a network; discovering a maximum transmission unit of the encapsulation tunnel (Xiang teaches a network tunnel (i.e. encapsulation tunnel) to transmit a packet having an initial path MTU value; see paragraph 10, Xiang. The initial MTU is set prior to sending the packet, hence it’s implicit that it’s at the start point of the tunnel); 

determining whether a size of the packet satisfies a size threshold of the encapsulation tunnel that is based at least in part on the maximum transmission unit of the encapsulation tunnel (Xiang explains how the MTU value corresponds to the size of the data packet being transmitted; see paragraph 25, Xiang. Xiang further explains how the network detects packet MTU value (i.e. determining size of packet satisfies size threshold or not) is higher than the recipient can handle; see paragraphs 25-26, Xiang); 

detecting an encapsulation-triggering event in connection with the packet (As stated, Xiang explains how the network detects packet MTU value (i.e. determining size of packet satisfies size threshold or not) is higher than the recipient can handle; see paragraphs 25-26, Xiang), wherein the encapsulation-triggering event comprises at least one of: an accumulation of enough network packet data to satisfy the size threshold of the encapsulation tunnel; and an expiration of a certain time interval while awaiting arrival of enough network packet data to satisfy the size threshold (see Omran below); 

and in response to detecting the encapsulation-triggering event: encapsulating the packet; and forwarding the packet via the start point of the encapsulation tunnel toward an end point of the encapsulation tunnel (see Skuratovich below).  

While Xiang teaches detecting triggers in a network that supports tunneling, Xiang does not explicitly cite encapsulation-triggering event comprising at least one of a size threshold of the encapsulation tunnel and time interval expiration nor does Xiang explicitly cite forwarding packets through the tunnel in response to the encapsulation-triggering event. 
In the same field of endeavor, Omran also teaches a network that supports packet encapsulation/tunneling; see paragraphs 23 and 28, Omran. In particular, Omran teaches filling a frame payload with packet(s). If a frame payload has remaining capacity, that is less than a predetermined payload limit (threshold), more packets are used to fill it; see paragraphs 40, 107, and 122, Omran.  This is equivalent to the claimed “..at least one of: an accumulation of enough network packet data to satisfy the size threshold of the encapsulation tunnel…” since only one criteria need be met. These packets are destined for nodes within a SONET ring (see paragraph 122, Omran), as such they are encapsulation based. Furthermore, Omran explains how this approach leads to a secure network that allows more data to be transported with less latency; see paragraph 159, Omran. However neither Omran or Xiang explicitly cite forwarding packets through a tunnel in response to the encapsulation-trigger event.  
In the same field of endeavor Skuratovich also teaches a network that supports encapsulating packets (i.e. tunneling); see paragraph 30, Skuratovich. In particular, Skuratovich teaches how packets are transmitted (i.e. forwarded) following a communication event establishment that is a datagram/packet encapsulation (i.e. encapsulation triggering event); see paragraph 90, Skuratovich. Encapsulating data allows for packets to be transmitted via a secure channel. 
Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Skuratovich with those of Xiang and Omran, to provide secure communications; see paragraphs 27 and 30, Skuratovich.

With regards to claims 2 and 16, Xiang teaches through Omran and Skuratovich, the method wherein: determining whether the size of the packet satisfies the size threshold comprises determining that the size of the packet does not satisfy the size threshold; detecting the encapsulation-triggering event comprises: in response to determining that the size of the packet does not satisfy the size threshold, awaiting one or more additional packets prior to forwarding the packet via the start point of the encapsulation tunnel; and upon arrival of the one or more additional packets at the start point of the encapsulation tunnel, determining that a cumulative size of the packet and the one or more additional packets satisfies the size threshold (Xiang explains how more data can be transmitted when the min MTU value is increased; see paragraph 59, Xiang).  

With regards to claims 3 and 17, Xiang teaches through Omran and Skuratovich, the method wherein forwarding the packet via the start point of the encapsulation tunnel comprises: in response to determining that the cumulative size of the packet and the one or more additional packets satisfies the size threshold, encapsulating the packet and the one or more additional packets together as a single tunneling packet; and forwarding the single tunneling packet via the start point of the encapsulation tunnel (Omran teaches filling a frame payload with packet(s). If a frame payload has remaining capacity, more packets are used to fill it; see paragraphs 40, 107, and 122, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claims 4 and 18, Xiang teaches through Omran and Skuratovich, the method wherein: determining whether the size of the packet satisfies the size threshold comprises determining that the size of the packet does not satisfy the size threshold; detecting the encapsulation-triggering event comprises: in response to determining that the size of the packet does not satisfy the size threshold, awaiting at least one additional packet whose size, when combined with the size of the packet, satisfies the size threshold; and while awaiting the at least one additional packet, detecting an expiration of the certain time interval (Again, Omran teaches filling a frame payload with packet(s). If a frame payload has remaining capacity, more packets are used to fill it; see paragraphs 40, 107, and 122, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claims 5 and 19, Xiang teaches through Omran and Skuratovich, the method wherein forwarding the packet via the start point of the encapsulation tunnel comprises: in response to detecting the expiration of the certain time interval while awaiting the at least one additional packet, encapsulating the packet into a tunneling packet via a tunneling protocol even though the tunneling packet does not satisfy the size threshold; and 29forwarding the tunneling packet via the start point of the encapsulation tunnel (Omran explains how when a payload has remaining capacity and is queued awaiting for more packets, it is queued for a predetermined latency period; see paragraph 38, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claim 6, Xiang teaches through Omran and Skuratovich, the method wherein: detecting the encapsulation-triggering event comprises determining that the size of the packet satisfies the size threshold; encapsulating the packet comprises encapsulating the packet via a tunneling protocol; and forwarding the packet via the start point of the encapsulation tunnel comprises forwarding the packet via the start point of the encapsulation tunnel (Xiang explains having the packets formed to satisfy the MTU value; see paragraph 18, Xiang).  

With regards to claim 7, Xiang teaches through Omran and Skuratovich, the method wherein discovering the maximum transmission unit of the encapsulation tunnel comprises: (Xiang explains having the packets formed to satisfy the MTU value; see paragraph 18, Xiang. Xiang further explains how MTU value of sender can be equal to the recipient’s, then  the packet would be received successfully; see paragraph 35, Xiang).  

With regards to claim 8, Xiang teaches through Omran and Skuratovich, the method further comprising determining the size threshold by: subtracting a header size from the maximum transmission unit of the encapsulation tunnel; and equating the size threshold to a result of the subtraction (Omran teaches header concatenation while supporting frame encapsulation protocol (FEP); see paragraph 28, Omran.  Omran teaches a network that supports compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claim 9, Xiang teaches through Omran and Skuratovich, the method further comprising, prior to forwarding the packet via the start point of the encapsulation tunnel, encapsulating the packet with one or more additional packets together as a single tunneling packet; and wherein forwarding the packet via the start point of the encapsulation tunnel comprises forwarding the single tunneling packet via the start point of the encapsulation tunnel (Omran explains the use of starting position for the packets; see paragraph 43, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claim 10, Xiang teaches through Omran and Skuratovich, the method wherein encapsulating the packet with the one or more additional packets comprises encapsulating the packet and the one or more additional packets with a tunneling header that identifies certain information about the single tunneling packet (See FEP header; see paragraph 28, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran.  

With regards to claim 11, Xiang teaches through Omran and Skuratovich, the method wherein the certain information identified in the tunneling header comprises at least one of: an indication of whether the single tunneling packet is an encapsulation of multiple packets; a version of encapsulation applied to the single tunneling packet; a count that indicates a total number of packets that are encapsulated in the single tunneling packet; or an offset that indicates a starting position of a payload included in the single tunneling packet (FEP version can be included in the header; see paragraph 91 Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claim 12, Xiang teaches through Omran and Skuratovich, the method further comprising: receiving the single tunneling packet at the end point of the encapsulation tunnel; and 31decapsulating, at the end point of the encapsulation tunnel, the single tunneling packet into the packet and the one or more additional packets based at least in part on the tunneling header (Implicit feature if packets are encapsulated, otherwise the packet is useless. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claim 13, Xiang teaches through Omran and Skuratovich, the method wherein the portion of the network spanned by the encapsulation tunnel comprises: the start point of the encapsulation tunnel; the end point of the encapsulation tunnel; and one or more intermediary nodes between the start point and the end point (Omran teaches hops between the first and last destination of the frame; see paragraphs 76, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraphs 87, 89, and 117, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

With regards to claim 14, Xiang teaches through Omran and Skuratovich, the method wherein: the start point of the encapsulation tunnel is configured with an instance of a module that enables the start point to decipher the tunneling header; the end point of the (Omran explains how the network can ensure the header is read by the node that matches the address. So the first and recipient node(s) (keep in mind there can be multiple recipients in the queued packets) can read the headers when the frame is with them; see paragraph 143, Omran. Omran explains how a network can support compression and network efficiency using techniques including MTU, just as Xiang and Skuratovich do; see paragraph 87, Omran. MTU allows networks to maximize the amount of data transferred in fewer transmissions, improving efficiency. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Xiang and Skuratovich with those of Omran, to efficiently transport packets within a network; see paragraph 24, Omran).  

The obviousness motivation applied to independent claims 1, 15, and 20, are applicable to their respective dependent claims.


Response to Arguments
Applicant's arguments filed September 7, 2021 have been considered but they are not deemed fully persuasive. The following are the examiner’s responses to the applicant’s arguments.
Applicant’s arguments against the 112-type rejections are deemed persuasive. As such, the 112-type rejections have been withdrawn.
However, despite the latest claim amendments and the corresponding arguments, the claims are still subject to a 103-type rejection. Due to the amendments, the rejections have been revised wherein all claims 1-20 are now rejected in view of Xiang, Omran, and at least one of: an accumulation of enough network packet data to satisfy the size threshold of the encapsulation tunnel; and an expiration of a certain time interval while awaiting arrival of enough network packet data to satisfy the size threshold…” To address this limitation, Omran has been cited within the revised 103-type rejection. Omran teaches filling a frame payload with packet(s). If a frame payload has remaining capacity, that is less than a predetermined payload limit (threshold), more packets are used to fill it; see paragraphs 40, 107, and 122, Omran.  This is equivalent to the claimed “..at least one of: an accumulation of enough network packet data to satisfy the size threshold of the encapsulation tunnel…” since only one criteria need be met. These packets are destined for nodes within a SONET ring (see paragraph 122, Omran), as such they are encapsulation based.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US Patent No: 6,618,397).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456